Citation Nr: 1449172	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  14-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a left leg disability, including numbness and shooting pain, to include as secondary to a back disability.

3.  Entitlement to service connection for a right leg disability, including numbness and shooting pain, to include as secondary to a back disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2014.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral leg disabilities, to include numbness and shooting pain, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2005, the RO notified the Veteran of a rating action denying reopening of the claim of service connection for a back disorder, timely appellate review was not perfected, and the determination became final.

2.  Evidence added to the record since the June 2005 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

3.  A back disability, diagnosed as degenerative disc disease and degenerative joint disease of the thoracolumar spine, had its onset during military service.


CONCLUSION OF LAW

1.  Evidence added to the record since the June 2005 rating decision, denying service connection for a back disorder, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  A back disability, diagnosed as degenerative disc disease and degenerative joint disease of the thoracolumar spine, was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied a claim of service connection for a fracture of T-10 with chronic back pain in an October 1991 rating decision.  At this time, the record consisted of service treatment records (STRs) and an April 1991 VA examination.  The RO found that while the record showed that the Veteran was in a motor vehicle accident in 1983 with subsequent complaints of back pain, the diagnosis of a compression fracture was ruled out during service, and the VA examination did not indicate a compression fracture.  The Veteran did not file a timely appeal of the decision, and thus it became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014).

In an August 1999 rating decision, the RO found that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran did not file a timely notice of disagreement with this determination, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302.
  
The August 1999 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The STRs show that in September 1983 the Veteran was in a motor vehicle accident.  At October 1983 treatment he complained of thoracic back pain.  In April 1984 the Veteran complained of low back pain since September 1983.  At October 1984 treatment the Veteran complained of back pain that started a year before after a motor vehicle accident.  On examination there was a mild bilateral lumbar muscle spasm with no pain to palpation.  January 1986 treatment records indicate that the Veteran's low back was tender in the sacroiliac area after both hips came out of joint while sneezing.  Leg raises caused pain to the low back.  On a July 1988 medical history report the Veteran complained of recurrent back pain.

At an April 1991 VA examination it was noted that while the Veteran had no significant problems from the 1983 automobile accident, he had overlying somatic complaints.  It was also noted that the Veteran had a history of chronic intermittent low back pain that was probably consistent with a mechanical back problem.  However, the examiner did not feel that the Veteran had any significant back problems. 

At May 2002 and October 2002 VA treatment the Veteran complained of a 20 year history of generalized pain that included his back.  Subsequent VA treatment records showed continued complaints of back pain.

The Veteran wrote in a May 2013 statement that after the accident the pain in his back continued to worsen.  At a May 2013 general medicine examination arranged through VA QTC Services, the Veteran complained of back pain.

Statements from friends, former co-workers, and a family submitted in May 2013 state that the Veteran had had back pain for several years, which affected his ability to work and perform activities of daily living. 

The Veteran had a VA examination in November 2013 at which he was noted to be diagnosed with degenerative disc disease of the thoracic and lumbar spine and osteoarthritis of the thoracic spine.  He said that he felt that frequent marches with up to 100 pounds of gear during in-service training after the motor vehicle accident made his back worse.  Since 1983 he had had continued thoracic and lumbar pain with bilateral radicular pain.  There were muscle spasms on examination, and the examiner felt that the Veteran had intervertebral disc syndrome.  The Veteran reported that he could not sit or stand for more than an hour without increasing pain.  He could not do manual labor or too much bending without the pain worsening, and walking was also painful.

The examiner opined that the back disability was less likely than not incurred in or caused by service.  The rationale was that there was no indication that the incidence of acute back pain during service resulted in chronic degenerative disc disease or osteoarthritis, which are age-related wear and tear diagnoses.  The examiner also noted that the initial diagnosis of a T10 fracture after the 1983 motor vehicle accident was overturned by an October 1989 bone scan.  December 1987 treatment for back pain did not reveal a traumatic injury and noted that the Veteran had muscular back pain.

At March 2014 VA treatment the Veteran said that his back hurt so much some days that he could not get out of bed.  He said that he could not sit still at a desk for more than one to two hours without getting severe back spasms and could not do physical labor due to pain.  

The Veteran testified at the October 2014 Board hearing that his back had not gotten better since the 1983 motor vehicle accident.  There had been no other accidents since his active service ended in 1990.

The Board finds the newly submitted documents to be new and material and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.

Turning to the merits of the appeal, the Veteran and those who wrote the May 2013 letters are competent to report symptoms that they observed.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, his reports that he experienced symptoms related to his back since the 1983 in-service motor vehicle accident are credible and are supported by the STRs and post-service treatment records.  The record therefore shows that the Veteran has had recurrent back symptoms related to service and he has been diagnosed as having disc disease of the lumbosacral spine.  Furthermore, the opinion of the November 2013 VA examiner is not given probative value because it does not consider the credible reports that the Veteran has had back pain since 1983.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, service connection for a back disability, diagnosed as degenerative disc disease and degenerative joint disease of the thoracolumar spine, is warranted.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for a back disability, diagnosed as degenerative disc disease and degenerative joint disease of the thoracolumar spine, is granted.







REMAND

VA treatment records show that the Veteran has complained on several occasions of leg pain since service.  No diagnosis was made regarding the legs.  At the November 2013 VA examination the Veteran reported numbness in the upper legs since service.  He testified at the October 2014 Board hearing that there had been continuous pain in the lower extremities since service.  On remand, the Veteran should be scheduled for a VA examination regarding a bilateral leg disability.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The assignment of a disability rating for the Veteran's back disability and the resolution of the claims for service connection for bilateral leg disabilities may impact whether the Veteran is entitled to a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

VA treatment records to March 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from March 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for service connection for bilateral leg disabilities, including numbness and shooting pain, to include as secondary to a back disability.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service leg disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from March 2014 to the present.

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine nature and etiology of his bilateral leg disabilities.  The claims folder must be made available and reviewed by the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not that the bilateral leg disabilities, including numbness and shooting pain, had their onset in service or are etiologically related to service, to include the September 1983 motor vehicle accident.

The examiner must opine as to whether it is at least as likely as not that the Veteran's right and left leg condition is part of the same disease process as his service-connected degenerative disc disease and degenerative joint disease of the thoracolumar spine.

The examiner must also opine as to whether it is at least as likely as not that the bilateral leg disabilities, including numbness and shooting pain, were caused or aggravated by the service-connected back disability.

5.  Then readjudicate the appeal.  If any benefits sought on appeal remain denied, the RO should provide the Veteran and her representative a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


